DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 – 30 are directed to inventions non-elected without traverse.  Accordingly, claims 9 – 30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited article.  The independent claim identifies the uniquely distinct features of an article that include a structure having at least a portion with a convex shape and an outer surface extending along a longitudinal axis, the axis being oriented substantially perpendicularly with respect to the gravitational direction; fluid control channels extending along a channel longitudinal axis of the convex surface, the channel longitudinal axis making an angle between 0 and 90 degrees with respect to the longitudinal axis of the outer surface, the fluid control channels allow capillary movement of liquid in the channels and across the convex surface, the channels configured to produce a capillary force on the liquid in the channels that is greater than the gravitational force on the liquid.  The closest prior art of record, Johnston et al. (USPGPub 2002/0146540 A1) in view of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 1, 2022